                 Case 19-11919-PGH        Doc 105     Filed 10/03/19      Page 1 of 3




    ORDERED in the Southern District of Florida on October 2, 2019.




                                                        John K. Olson, Judge
                                                        United States Bankruptcy Court
_____________________________________________________________________________




                            UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               FORT LAUDERDALE DIVISION

   In re:

   Elizabeth Tan-Chiu,                                        Case No.: 19-11919-JKO

         Debtor.                                              Chapter 11
   _____________________________________/

                  ORDER GRANTING MOTION TO SUBSTITUTE COUNSEL

            THIS MATTER came before the Court on September 30, 2019 upon the filing of Shahveer

   Dhatigara’s (“Mr. Dhatigara”) Motion to Substitute Counsel. The Court, having reviewed the

   Motion, understanding that Mr. Dhatigara seeks to substitute the law firm of Kozyak Tropin &

   Throckmorton, and its individual attorneys, in place of the law firm of Shraiberg, Landau & Page,

   P.A., and its individual attorneys, that an executed Stipulation for Substitution of Counsel is

   attached to the Motion along with a proposed form of order, and that Mr. Dhatigara consents to
               Case 19-11919-PGH         Doc 105      Filed 10/03/19     Page 2 of 3




the substitution and has executed the Substitution of Counsel, finds good cause for the relief

sought.

          Accordingly, it is ORDERED that:

          1.    The Motion is GRANTED.

          2.    The Stipulation for Substitution of Counsel attached to the Motion is APPROVED.

          3.    The law firm of Kozyak Tropin & Throckmorton, and its individual attorneys, shall

be and are hereby substituted in place of the law firm Shraiberg, Landau & Page, P.A., and its

individual attorneys, as counsel for Mr. Dhatigara in the above-referenced case.

          4.    Shraiberg, Landau & Page, P.A., and its individual attorneys, are hereby withdrawn

as counsel of record for Mr. Dhatigara in this case, and are relieved of all further responsibility

and obligation associated with the representation of Mr. Dhatigara in this case.

          5.    The Clerk of Court and the parties to this action are hereby notified that Shraiberg,

Landau & Page, P.A., and its individual attorneys, shall be removed from the service list of this

case from and after the date of this Order.

          6.    All further notices and filings in this case shall be served on Mr. Dhatigara using

the following contact information:

                    Bernice C. Lee, Esq.
                    Kozyak Tropin & Throckmorton
                    2525 Ponce de Leon, 9th Floor
                    Miami, Florida 33134
                    Phone: (305) 377-0665
                    blee@kttlaw.com


                                                ###




                                                  2
              Case 19-11919-PGH         Doc 105      Filed 10/03/19    Page 3 of 3




Submitted By:

Bernice C. Lee, Esq.
Florida Bar No. 0073535
KOZYAK TROPIN & THROCKMORTON, LLP
2525 Ponce de Leon Blvd., 9th Floor
Miami, Florida 33134
Telephone: (305) 372-1800
Facsimile: (305) 372-3508
E-mail: blee@kttlaw.com

Copies furnished to:
Bernice C. Lee, Esq.
[Attorney Bernice C. Lee is hereby directed to serve a copy of this Order upon all parties in
interest and to file a certificate of service of same.]




                                                3
